         Case 1:20-cv-02031-JSR Document 106 Filed 12/28/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CITY OF WARREN POLICE & FIRE
 RETIREMENT SYSTEM,
 individually and on behalf of                20-cv-2031 (JSR)
 all others similarly
 situated,                                    ORDER

              Plaintiff,

         -against-

 WORLD WRESTLING ENTERTAINMENT
 INC., VINCENT K. MCMAHON,
 GEORGE A. BARRIOS, and
 MICHELLE D. WILSON,

              Defendants.



JED S. RAKOFF, U.S.D.J.

     The Court previously entered a stay of proceedings in the

above-captioned case through December 23, 2020 because the parties

had executed a term sheet regarding settlement. See ECF No. 100.

On December 23, 2020, the lead plaintiff moved for preliminary

approval of the proposed class action settlement. See ECF No. 102.

Accordingly, the stay is hereby extended pending resolution of the

motion for preliminary approval.

     SO ORDERED.



Dated:       New York, NY                       ________________________

             December 28, 2020                  JED S. RAKOFF, U.S.D.J.


                                       1
